Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments to the claims and response filed on December 14, 2021 have been received.
New claim 21 is added.
Claims 1-21 are pending in this application, claims 11 and 20 are withdrawn from further consideration (Also see Restriction/Election below), and claims 1-10, 12-19 and 21 are being examined.

Restriction/Election:
Applicant’s election without traverse of, Group I, claims 1-16, in the reply filed on 12/14/2021 is acknowledged.
Applicant’s election without traverse of the species “Kluyveromyces maxianus” and “chemical method” in the same reply filed on 12/14/2021 is also acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.

Incorporation by Reference
The listing of references in the specification is not a proper incorporation by reference. 37 CFR 1.57. (b)(1) (Incorporation by reference) states an incorporation by reference must be: Express a clear intent to incorporate by reference by using the root words “incorporate (e)” and “reference” (e.g.,  “incorporate by reference ”). As indicated in MPEP 608.01(p) IA., “If a reference to a document does not clearly indicate an intended incorporation by reference, examination will proceed as if no 
Therefore, unless the references have been cited by the examiner on form PTO-892 or on a 1449 of record, they have not been considered.

Objection(s):
Specification:
The use of the term Nalgen (NALGENE[Symbol font/0xD2]) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claims:
Claims 1, 2, 4-6 and 18-19 are objected to because of the following informalities:  
In claim 1, lines 18-20-Continued on next page lines 1-2, italicize the names of the claimed yeast species.
In claim 2, line 2, replace “materials are” with --material is--.
In claim 4, line 2, replace “Kluyveromyces marxianus and C. utilis” with --Kluyveromyces marxianus and C. utilis--.
In claim 5, line 2, replace “Kluyveromyces marxianus” with --Kluyveromyces marxianus--.
In claim 6, line 2, replace “Kluyveromyces marxianus” with --Kluyveromyces marxianus--.
In claim 18, line 2, replace “Kluyveromyces marxianus” with --Kluyveromyces marxianus--.
--Kluyveromyces marxianus--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

	Deposit of the Biological Material
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

            The invention appears to employ a specific strain of Kluyveromyces marxianus KJ830981.1. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
            Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL


1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.
            Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of 
            Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  
	A copy of the deposit receipt is required.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims 1-10, 12-19 and 21 are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  

In addition to the above:

Claim 1, lines 1 and 15, recite the phrase “high” (high protein biomass), however “high” is a relative term that renders the claim indefinite. In this case, applicant specification does not define the 
Suggestion to obviate the rejection: for example, delete "high".

In claim 1, line 12, the phrase "[reagents] such as iodine" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). In this case, based upon the specification, the phrase “glucose content analysis by qualitative test using reagents such as iodine” could reasonably be interpreted that iodine is a non-limiting example of reagent(s) for analyzing glucose content.
Suggestion to obviate the rejection: define the reagent for the qualitataive test for analyzing glucose content.

Claim 1, line 14, recites the limitations “separating glucose from the residue and stores the resulting sugars”.  There is insufficient antecedent basis for these limitations in the claim. Because the preceding steps of claim 1 do not recite a residue and any resulting sugars but recite glucose or glucose as a substrate. 
Suggestion to obviate the rejection: amend to provide antecedent basis.

Claim 1, line 17, recites the limitation “[capable of fermenting] biomass”.  There is insufficient antecedent basis for this limitation in the claim. Because the preceding steps of claim 1 do not recite a biomass but recite glucose or glucose as a substrate. 
Suggestion to obviate the rejection: for example, replace “biomass” with –glucose--.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
 “Kluyveromyces marxianus”, and the claim claim 1 (lines 17-20-continued on next page lines 1-2), recites the broad recitation also recites “Kluyveromyces marxianus KJ830981.1” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 
In claim 1 (continued on second page) lines 3-7, the recited steps of “culturing … ” and “fermenting … ” are indefinite because from the way the steps are writtern it is unclear what is being cultured and what is bieng fermented in the claimed steps, specificlly because apart from the verbs “cultruing “ and “fermenting” the claimed steps are identical.
Suggestion to obviate the rejection: exactly define what is being cultured and what is being feremented.

In claim 1 (continued on second page) lines 10-11, the recitation “selecting strains … when the residual glucose content is determined …” is indefinite because it is unlcear after which step the determintation of residual glucose content and selection take place.
Suggestion to obviate the rejection: amend to define after which step the residual glucose content is determined and selection take place. 

In claim 1 (continued on second page) line 22, the recitation “variey of cells” is indefinite because it is unlcear what is being encomapssed by this recitation. Specifically because th epreceding steps recites yeast strains.
Suggestion to obviate the rejection: replace “to produce a variety of” with –to obtain yeast--.

In claim 1 (continued on second page) lines 16-17  the recitations “three levels, level 1, level 2 and leve3l 3“ is indefinite because it unclear what applicant is trying to encomapss by these recitations. In 
Suggestion to obviate the rejection: amend to define what is being encompassed by the claimed levels. 

In claim 1 (continued on third page) lines 6-7 the recitation “fivel levels, …. Level 1, level, 2, level 3, level 4 and level 5“ is indefinite because it unclear what applicant is trying to encomapss by these recitations. In addition, no specific definition is provided in the specification for the claimed levels. Therefore the intended scope of the claim is not clear.
Suggestion to obviate the rejection: amend to define what is being encompassed by the claimed levels. 

In claim 1 (continued on third page) lines 6-7, the recitation “analyzing of glucose …. content in a fermentation solution after the fermenation process“ is indefinite because it unclear which fermentation process applicant is referring to. Therefore the intended scope of the claim is not clear.
Suggestion to obviate the rejection: amend to define after which fermentation process the analyzing step is performed.

Claim 3 recites the limitation "the starch content of 0.02%" in claim 21.  There is insufficient antecedent basis for this limitation in the claim. Because neither claim 21 nor claim 1 recite a strach content. 
In addition in claim 3 the limitation "alpha-amylase enzyme is calculated according to the starch content of 0.02%" is indefinite because the amount of enzyme being added is not defined by this limitation. As such the scope of the claim is unclear.
Suggestion to obviate the rejection: define the amount of alpha-amylase enzyme being added.

[Symbol font/0xD2]). Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 
In the present case, the trademark/trade name is used to identify/describe the source of the claimed fermenter, and accordingly the identification/description is indefinite because the scope is uncertain.

Moreover, in claims 13 and 15 the recitation “Bioreactor fermenter” and Nalgene fermenter” are indefinite because the type of fermenters being encompassed by these recitations are not defined. In addition, no specific definition is provided for the claimed fermenters in the specification. Therefore, the intended scope of the claims is not clear. 

Claim 16, last two lines, recites the limitation “the amount of oxygen provided during the fermentation” in claim 21.  There is insufficient antecedent basis for this limitation in the claim. Because neither claim 21 nor claim 1 recite providing an amount of oxygen during the fermentation.
Suggestion: for example, delete the phrase. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 5, 8, 12, 14, 17 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In this case, claim 5 the recitation “wherein the strain with the greatest biomass fermentation capacity in step ii) is Kluyveromyces marxianus” fails to include all the limitations of the claim 4 upon which it depends.
Suggestion: rewrite the claim to include all the limitations of claim 4 upon which it depends.

In claim 8 the recitation “molasses is used in combination with glucose” fails to further limit the subject matter of the claim 1 upon which it depends, because a medium including glucose in combination with molasses is broader than a medium including glucose.
Suggestion: for example, replace “wherein molasses is used in combination with glucose for fermentation” with –further comprising adding molasses to the glucose containing fermentation medium--.
 
In claim 12 the recitation “wherein glucose is present in the fermentation solution at a concentration of 200 g/L” fails to further limit the subject matter of the claim 21 upon which it depends because claim 21 recites glucose is maintained at 200 g/L.
Suggestion: amend the claim to place the claim in proper dependent form.

In claim 14 the recitation “molasses is used in combination with glucose” fails to further limit the subject matter of the claim 21 and 1 upon which it depends, because a medium including glucose in combination with molasses is broader than a medium including glucose.


In claim 17 the recitation “a medium including glucose … in combination with molasses” fails to further limit the subject matter of the claim 1 upon which it depends, because a medium including glucose in combination with molasses is broader than a medium including glucose.
Suggestion: for example, cancel the claim, or amend the claim to place the claim in proper dependent form or rewrite the claim in independent form.

Claim 21 the recitation “wherein in step iii) glucose is maintained at 200 g/L …” fails to include all the limitations of claim 1 upon which it depends.
Suggestion: rewrite the claim to include all the limitations of claim 1 upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ezekeiel et al., Journal of Food Science and Engineering, 2012, Vol. 2, p. 452-461.

Anderson et al., Journal of Industrial Microbiology, 1988, Vol. 3, p. 9-14.

Bellaver et al., FEMS Yeast Research, 2004, Vol. 4, p. 691-698.
Fonseca et al., Appl Microbiol Biotechnology, 2008, Vol. 79, p. 339-354.


Arellano-Plaza et al., J. Inst. Brew. 2017, Vol. 123, p. 519–526.

Lertwattanasakul et al. Biotechnology for Biofuels, 2015, Vol. 8, No. 47, p. 1-14.
U.S. patent No. 5,454,875 .

Conclusion:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/KADE ARIANI/Primary Examiner, Art Unit 1651